NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RAMAH NAVAJO SCHOOL BOARD, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Responclent-Appellee.
2009-5016
Appea1 from the United States Court of Federa1
Claims in 08-CV-019, Judge Lynn J. Bush.
ON MOTION
ORDER
Ramah Navajo School Board, Inc. moves without op-
position to continue the stay of the briefing schedule for
60 days due to settlement efforts.
IT IS ORDERED THAT2
The motion is granted to the extent that Ramah Na-
vajo Schoo1 Board, Inc.’s brief is due no later than 60 days
from the date of filing of this order.

RAMAH NAVAJO SCHOOL BOARD V. US
FOR THE COURT
2
AUG 2 9 2919 /3/Jan H0rba1y
Date J an Horba1y
cc: Danie1 H. MacMeekin, Esq.
John S. Groat, Esq.
s20
CIerk
U.S. COU
THE
F ap
AUG 2 0 2010
,'§',3m
g‘-51’F
PEALS FOR
L ClRCUIT
.IAN HORBALY
OLERK